Opinion issued December 5, 2017




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00779-CR
                             NO. 01-17-00780-CR
                             NO. 01-17-00781-CR
                             NO. 01-17-00782-CR
                             NO. 01-17-00783-CR
                          ———————————
               IN RE JEROME OSBORNE FOLKES, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Jerome Osborne Folkes, has filed a pro se petition for writ of

mandamus requesting that this Court (1) compel the trial court to supplement the
appellate record and (2) vacate the trial court’s judgment.1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Jerome Osborne Folkes, cause numbers
      1501214, 1501076, 1501077, 1501078, and 1501079, in the 209th District Court of
      Harris County, Texas, the Honorable Michael McSpadden presiding.
                                           2